PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

The Roy Gross Law Firm, LLC
50 Washington Street, Suite 737/745
Suite 737/745
Norwalk, CT 06854

In re Application of: Yuri FELDMAN, et al.
Serial No.: 17266598         
Filed: February 7, 2021
Docket: 08488-P0001A
Title: CLASSIFICATION WITH MODEL AND LOCALIZATION UNCERTAINTY
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.84(a)(2) TO ACCEPT COLOR DRAWINGS



This decision is in response to the petition under 37 CFR 1.84(a)(2) for acceptance of color drawings, filed 07 February 2021.

The petition is DENIED. 


Review of Facts
Applicant filed a petition requesting acceptance of color drawings on 07 February 2021. The instant application (SN 17266598), filed 07 February 2021 is a national stage entry of PCT/IL2019/050899, international filing date 08 August 2019.


Regulation and Practice
37 CFR 1.84(a)(2) in part states:

“(2) Color. Color drawings are permitted in design applications. Where a design application contains color drawings, the application must include the number of sets of color drawings required by paragraph (a)(2)(ii) of this section and the specification must contain the reference required by paragraph (a)(2)(iii) of this section. On rare occasions, color drawings may be necessary as the only practical medium by which to disclose the subject matter sought to be patented in a utility patent application. The color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent. Color drawings are not permitted in international applications (see PCT Rule 11.13).”
 
“[t]he Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary…Any such petition must include the following:

(i) The fee set forth in 37 C.F.R. §1.17(h);
(ii) One (1) set of the color drawings if submitted via the Office electronic filing system or three (3) sets of the color drawings if not submitted via the Office electronic filing system; and
(iii) An amendment to the specification (unless the specification contains or has been previously amended to contain) the following language as the first paragraph of the brief description of the drawings: 

‘The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.’”

MPEP 1893.03(f) Drawings and PCT Rule 11 states:

The drawings for the national stage application must comply with PCT Rule 11. The USPTO may not impose requirements beyond those imposed by the Patent Cooperation Treaty (e.g., PCT Rule 11 ). However, the examiner does have the authority to require new drawings if the drawings were published without meeting all requirements under the PCT for drawings.

PCT Rule 11 Physical Requirements of the International Application
PCT Rule 11.13 Special Requirements for Drawings states:

(a) Drawings shall be executed in durable, black, sufficiently dense and dark, uniformly thick and well-defined, lines and strokes without colorings.

Analysis and Decision
A review of the record shows that the instant application is a national stage entry of PCT/IL2019/050899, filed on 08 August 2019. In accordance to MPEP 1893.03(f) above, the drawings for the national stage application must comply with PCT Rule 11.  Therefore, color drawings are not permitted in this application.

In accordance with this decision, it is requested that the specification amendment, as filed 07 February 2021, adding before the first paragraph of the Brief Description of the Drawings the paragraph “The patent or application file contains at least one drawing executed in color.  Copies … of the necessary fee.” be deleted as improper.  Substitute black and white drawings should be submitted to replace any color drawings previously filed.

Accordingly, the petition is DENIED.

This is not a final agency decision. If Applicant would like to challenge this decision, a reconsideration request should include a cover letter entitled “Reconsideration for Petition under 37 CFR 1.84(a)(2)” and directed to the Office of Petitions, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.  See MPEP 1002.02(b). 

Any inquiry concerning this decision should be directed to David Brooks at (571) 272-3334. If attempts to reach the undersigned are unsuccessful, you may contact Brian Johnson at (571) 272-3595.    

/Brian Johnson/________
Brian Johnson, Quality Assurance Specialist
TC2100